DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 25, 32 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Argument
Applicant’s arguments/remarks filed on 10/25/2021 (pages 8-13) regarding the rejection of claims 22-24, 26-31, 33-38 and 40-41 under 35 USC § 102 and 103 have been considered fully but are not deemed fully persuasive.
Applicant arguments:
Argument 1: (Summary of pages 8 and 9 – Examiner emphasis -  underline)
Applicant argues that the cited portions of Bertram fail to teach maintaining resource attribute rules for adding a resource tag to resources of the plurality of different network-based services that satisfy resource metadata selection criteria for resource tagging. 
Response:
Examiner respectfully disagrees.
In particular, Bertram, fig. 2, [0023], discloses that at block 210, the resource manager receives one or more metadata tags describing the resource or the purpose of the resource. In fig.2, [0031] at block 215 the resource manager stores the tags and a resource identifier as an entry in a data store. The data store can be any organized data repository that permits the resource manager to then scan the entries. The data store may be a relational database, file system, table, spreadsheet, etc. Moreover, the data store that stores metadata tags associated with each resource. When a new resource is added to the virtual environment, the resource manager assigns one or more tags to the resource. This assignment is then stored in the data store. In addition, each tag is associated with a condition or a combination of conditions that describe an event or a state of the virtual environment. [0033] discloses the system administrator may set a flag when adding each new resource to indicate if multiple tags assigned to the same resource should be considered independently or collectively when determining whether to actively manage the resource. As such, some resources may require the tags assigned to a resource to satisfy all the conditions while other resources may require only one (or a subset) of the tags to match a condition of the virtual environment. Thus, Bertram discloses the limitation “maintaining resource attribute rules for adding a resource tag to resources of the plurality of different network-based services that satisfy resource metadata selection criteria for resource tagging” as required by the claim. 

Argument 2: (Summary of pages 9 and 10 – Examiner emphasis -  underline)
determining whether resource metadata maintained for the new resource satisfies the resource metadata selection criteria for resource tagging based on a determination of whether the resource metadata identifies one or more resource attributes included as part of the resource metadata selection criteria. 
Response:
Examiner respectfully disagrees.
In particular, see detailed response to argument 1.
Furthermore, Bertram [0033] discloses[0033] discloses the system administrator setting a flag when adding each new resource to indicate if multiple tags assigned to the same resource should be considered independently or collectively when determining whether to actively manage the resource. As such, some resources may require the tags assigned to a resource to satisfy all the conditions while other resources may require only one (or a subset) of the tags to match a condition of the virtual environment. The resource manager actively manages the resource at block 220 only if the all the tags satisfy the current conditions of the virtual environment. […] The system administrator may set a flag when adding each new resource to indicate if multiple tags assigned to the same resource should be considered independently or collectively when determining whether to actively manage the resource. As such, some resources may require the tags assigned to a resource to satisfy all the conditions while other resources may require only one (or a subset) of the tags to match a condition of the virtual environment. Therefore, Bertram discloses “determining whether resource metadata maintained for the new resource satisfies the resource metadata selection criteria for resource tagging based on a determination of whether the resource metadata identifies one or more resource attributes included as part of the resource metadata selection criteria” as required the limitation.

Argument 3: (Summary of pages 9 and 10 – Examiner emphasis -  underline)
Applicant argues that the cited portions of Bertram fail to teach in response to a determination that the resource metadata maintained for the new resource satisfies the resource metadata selection criteria, applying the resource tag to the new resource to be maintained as part of the resource metadata for the new resource. Rather, Bertram describes determining whether the resource is managed based on the tags satisfying current conditions. Bertram does not describe rules for adding a resource tag to resources. Further, Bertram does not describe resource metadata selection criteria for resource tagging.

Response:
Examiner respectfully disagrees.
In particular, see detailed response to argument 1 and 2.
Furthermore, Bertram, discloses in [0033] that some resources may require the tags assigned to a resource to satisfy all the conditions while other resources may require only one (or a subset) of the tags to match a condition of the virtual environment. Thus, the tags are applied or assigned to resources in response to or only if the resource satisfies or matches the tagging condition stored in the management system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 29 and 36 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bertram et al. (US 2015/0350103 A1).

Regarding claim 22, Bertram discloses a system (Bertram [Abstract], discloses a system including a resource manager tasked with monitoring and managing information technology (IT) resources in a virtual environment. The IT resources are assigned tags that correspond to conditions that alert the resource manager when to begin actively managing the IT resource),
a plurality of compute nodes implementing a plurality of different network-based services (resources) (Bertram [0057], discloses providing to end users (plurality of compute nodes) through a cloud computing infrastructure. Cloud computing generally refers to the provision of scalable computing resources as a service over a network. […] Cloud computing allows a user to access virtual computing resources (plurality of different network-based services) (e.g., storage, data, applications, and even complete virtualized computing systems),
 wherein a plurality of respective resources is implemented at the plurality of different network-based services for a plurality of clients of the provider network (Bertram [0057], discloses providing to end users (plurality of compute nodes) through a 
one or more computing devices (computer 500) comprising respective processors (processing 510) and memories (515) storing program instructions (OS) for a resource tag service (tagging resources) of the plurality of different network-based services that when executed on or across the one or more respective processors, cause the one or more respective processors to (Bertram, FIG. 2 and Fig. 5, [0009 ; 0045] illustrates a flowchart for tagging resources added to a data store associated with the resource manager, according to one embodiment described herein, [0009]. A computing system 500 includes a processor 510, memory 515, and I/O devices 525. The processor 510 represents any number of individual processing element which each may have one or more processing cores. Memory 515 may include volatile and/or non-volatile memory elements. Here, memory 515 includes an operating system 520 and the resource manager 105, [0045]):
maintain resource attribute rules for adding (action 206) a resource tag to resources of the plurality of different network-based services that satisfy resource metadata selection criteria for resource tagging (Bertram [0033] discloses the system administrator may set a flag when adding each new resource to indicate if multiple tags assigned to the same resource should be considered independently or 
receive an indication of a new resource implemented at one of the plurality of different network-based services (Bertram [0032] discloses after a new resource is identified (indication of a new resource) and tagged in blocks 205-215, the resource manager determines if it should be actively managed. At block 225, if the current state of the virtual environment matches one of the conditions associated with the tags, the resource manager begins to actively manage the resource);
determine whether resource metadata maintained for the new resource satisfies the resource metadata selection criteria for resource tagging based on a determination of whether the resource metadata identifies one or more resource attributes included as part of the resource metadata selection criteria (Bertram [0033] discloses the resource manager actively manages the resource at block 220 only if the all the tags satisfy the current conditions of the virtual environment. […] The system administrator may set a flag when adding each new resource to indicate if multiple tags assigned to the same resource should be considered independently or collectively when determining whether to actively manage the resource. As such, some resources may require the tags assigned to a resource to satisfy all the conditions while other resources may require only one (or a subset) of the tags to match a condition of the virtual environment): and
in response to a determination that the resource metadata maintained for the new resource satisfies the resource metadata selection criteria (Bertram [0033] 
 apply the resource tag to the new resource to be maintained as part of the resource metadata for the new resource (Bertram [0033] discloses the system administrator may set a flag when adding each new resource to indicate if multiple tags assigned to the same resource should be considered independently or collectively when determining whether to actively manage the resource. As such, some resources may require the tags assigned to a resource to satisfy all the conditions while other resources may require only one (or a subset) of the tags to match a condition of the virtual environment).
Regarding claim(s) 29 and 36, see similar rejections of claim 22, where the method and medium, respectively are taught by the system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-24,26,28,30-31,33,35 and 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bertram et al. (US 2015/0350103 A1), in view of Brandwine et al. (US 2014/0207861 A1).

Regarding claim 23, Bertram disclose the system of claim 22, but did not explicitly disclose wherein the resource tag service is further configured to: receive a tagging request including the resource metadata selection criteria.
Brandwine discloses wherein the resource tag service is further configured to: receive a tagging request including the resource metadata selection criteria (access rights assigned to each user) (Brandwine [0016-0019], discloses a system receiving an 
Bertram and Brandwine are analogous because both teachings are from the same field of endeavor with respect to the use of tags to manage network-based resources.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Brandwine into the method by Bertram, thereby providing security and access control for resources based on access rights that are assigned to each user, Brandwine, [0017]. 

Regarding claim 24, Bertram disclose the system of claim 22, but did not explicitly disclose wherein the resource tag service is further configured to: receive a request to remove (delete) at least one other resource tag from the resource tag, determine whether the resource metadata satisfies resource metadata removal criteria, in response to a determination that the resource metadata satisfies the resource 
Brandwine discloses receive a request to remove (delete) at least one other resource tag from the resource tag (Brandwine, [0016-0018] discloses where the system receives a request from the user (e.g., an application programming interface ("API") call) to perform an operation on a resource, the system can evaluate the access control policy associated with the user and/or resource and resolve the request (i.e., to come to a determination as to whether to grant or deny the request) based on whether the user request specifies an operation authorized by the access control policy (e.g., delete) and the resource has been associated with the appropriate tag (e.g., the "stack=production" tag), [0016]. Similarly, when the tag is removed from the resource, the access control policy is also removed from the resource. In this manner, rather than associating the access control policy with a particular principal or resource, the policy can be associated with freeform metadata, [0018]);
determine whether the resource metadata satisfies resource metadata removal criteria (Brandwine, [0016-0018], when the system receives a request from the user (e.g., an application programming interface ("API") call) to perform an operation on a resource, the system can evaluate the access control policy associated with the user and/or resource and resolve the request (i.e., to come to a determination as to whether to grant or deny the request) based on whether the user request specifies an operation authorized by the access control policy (e.g., delete) and the resource has been associated with the appropriate tag (e.g., the "stack=production" tag), [0016]. Similarly, when the tag is removed from the resource, the access control policy is also removed 
in response to a determination that the resource metadata satisfies the resource metadata removal criteria (Brandwine, [0016-0018], disclose a system capable of receiving a request from the user (e.g., an application programming interface ("API") call) to perform an operation on a resource, the system can evaluate the access control policy associated with the user and/or resource and resolve the request (i.e., to come to a determination as to whether to grant or deny the request) based on whether the user request specifies an operation authorized by the access control policy (e.g., delete) and the resource has been associated with the appropriate tag (e.g., the "stack=production" tag), [0016]. Similarly, when the tag is removed from the resource, the access control policy is also removed from the resource. In this manner, rather than associating the access control policy with a particular principal or resource, the policy can be associated with freeform metadata, [0018]);
remove the at least one other resource tag from the resource metadata (Brandwine, [0016-0018], when the system receives a request from the user through an application programming interface ("API") call) to perform an operation on a resource based on access rights assigned to each user. The system can evaluate the access control policy associated with the user and/or resource and resolve the request (i.e., to come to a determination as to whether to grant or deny the request) based on whether the user request specifies an operation authorized by the access control policy (e.g., delete) and the resource has been associated with the appropriate tag (e.g., the 
Bertram and Brandwine are analogous because both teachings are from the same field of endeavor with respect to the use of tags to manage network-based resources.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Brandwine into the method by Bertram, thereby providing security and access control for resources based on access rights that are assigned to each user, Brandwine, [0017]. 

Regarding claim 26, Bertram disclose the system of claim 22, but did not explicitly disclose wherein the indication of the new resource is included in a request received from a client.
Brandwine discloses wherein the indication of the new resource is included in a request received from a client (Brandwine, [0017] discloses that when a request (e.g., an API request) to add a tag to a resource is received from a user, the system can evaluate the access control list associated with the tag and determine whether the user is allowed to assign the tag to the resource).
Bertram and Brandwine are analogous because both teachings are from the same field of endeavor with respect to the use of tags to manage network-based resources.


Regarding claim 28, Bertram disclose the system of claim 22, but did not explicitly disclose wherein the resource tag is a key-value pair.
Brandwine discloses wherein the resource tag is a key-value pair (Brandwine, [0015] each tag in the computing environment can comprise a freeform character string that specifies a key and value (e.g., a key-value pair) that is associated with a particular resource. For example, rather than selecting from a predefined set of keys or values, the user may tag a computing resource with a character string of any format that specifies any arbitrary key and value).
Bertram and Brandwine are analogous because both teachings are from the same field of endeavor with respect to the use of tags to manage network-based resources.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Brandwine into the method by Bertram, thereby providing security and access control for resources based on access rights that are assigned to each user, Brandwine, [0017]. 

Regarding claim(s) 30, 33 and 35, see similar rejections of claims 23-26 and 28, respectively, where the method is taught by the system. 

Regarding claim(s) 37- 38 and 40, see similar rejections of claims 23 – 24 and 26, respectively, where the medium is taught by the system. 

Claim(s) 27,34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over  Bertram et al. (US 2015/0350103 A1), in view of in view of Eberlein et al. (US 2012/0158966 A1).

Regarding claim 27, Bertram discloses the system of claim 22, but did not explicitly disclose wherein the indication of the new resource is included in a registration message from the one of the plurality of different network-based services, and wherein the registration message includes the resource metadata selection criteria.
	Eberlein discloses wherein the indication of the new resource is included in a registration message from the one of the plurality of different network-based services (Eberlein [0027] whenever a new shared resource 114 is connected to a networked solution 104 (indication of the new resource) that is to be made available to other networked solutions 104, the discovery component 204 can send an announcement message (registration message) to the landscape directory 116 with the shared resource type and capabilities to register the shared resource 114 there. This set of information can define the relevance of a shared resource 114 to other networked solutions 104. When a new networked solution 104 is added to a customer system landscape 100, the discovery component 204 can connect to the landscape directory 116 to request a list of available shared resources 114 that are required for needs of a 
wherein the registration message includes the resource metadata selection criteria (Eberlein [0027] Whenever a new shared resource 114 is connected to a networked solution 104 that is to be made available to other networked solutions 104, the discovery component 204 can send an announcement message to the landscape directory 116 with the shared resource type and capabilities to register the shared resource 114 there. This set of information can define the relevance of a shared resource 114 to other networked solutions 104. When a new networked solution 104 is added to a customer system landscape 100, the discovery component 204 can connect to the landscape directory 116 to request a list of available shared resources 114 that are required for needs of a business application 212 of the networked solution 104. In this request, the relevant shared resource types and capabilities can be passed to filter (registration message includes the resource metadata selection criteria) the available list of shared resources 114 to find those shared resources 114 that match the business requirements).
Bertram and Eberlein are analogous because these teachings are from the same field of endeavor with respect to managing network resources.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Eberlein into the method by Bertram, thereby providing networked solution that can include an 

Regarding claim(s) 34, see similar rejections of claim(s) 27, where the method is taught by the system. 

Regarding claim(s) 41, see similar rejections of claim(s) 27, where the medium is taught by the system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the use of tags to identify network resources and management of the tags based on pre-defined policies.
Rekimoto 	(US 2007/0233715 A1)
Augenstein et al. (US 2010/0293270 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451